Citation Nr: 0000773	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-40 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for thoracic spine 
disability including degenerative disc disease, currently 
evaluated 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of laceration of the middle, ring, and little 
fingers of the right (major) hand.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1985 to 
April 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) San Diego 
Regional Office (RO) May 1995 rating decision which denied 
service connection for hypertension, "bruised heart/chest 
condition," low back disability, tinnitus, and left knee 
scar, and New Orleans RO September 1997 rating decision which 
denied increased ratings for the service-connected thoracic 
spine and right hand disabilities, evaluated 10 and 0 
percent, respectively.

At a December 1995 RO hearing, the veteran withdrew from 
appellate consideration the matter of service connection for 
left knee scar (confirming same in writing).  At a July 1999 
Travel Board hearing, he indicated his express desire to 
withdraw his appeal with regard to the claims of service 
connection for "bruised heart/chest condition," low back 
disability, and tinnitus (confirming same in writing).  Thus, 
his appeal as to those issues is withdrawn.  38 C.F.R. 
§ 20.204 (1999).

Appellate consideration of entitlement to increased ratings 
for the service-connected thoracic spine and right hand 
disabilities is held in abeyance pending completion of the 
development requested in the remand below.



FINDINGS OF FACT

1.  Repeated elevated blood pressure findings were recorded 
and treated during active service between 1986 and 1991, but 
essential hypertension was not evident clinically on service 
separation medical examination in February 1993.

2.  There is no current medical diagnosis of hypertension, 
and the evidence does not show that claimed hypertension is 
linked to active service, any incident occurring therein, or 
high blood pressure treated in service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for hypertension.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be allowed on a presumptive basis for 
cardiovascular-renal diseases, including hypertension, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under 
applicable case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93. 

The veteran's service medical records reveal elevated blood 
pressure during dental treatment in December 1986 (recorded 
as 150/90, 150/92, 156/96, and 144/100).  In September 1987, 
blood pressure of 150/90 was recorded; it was indicated that 
he had a history of borderline hypertension but did not take 
medication.  In March 1989, a screening examination for 
hypertension was performed, at which time his blood pressure 
was 124/88; he was counseled on hypertension, weight control, 
exercise, and lower sodium intake.  In June 1989, he was 
found not qualified for physical training program due to 
hypertension, and a 3-day blood pressure check was 
recommended.  In August 1990, it was indicated that he had 
frequent elevated blood pressure without headaches, shortness 
of breath, or other complaints; on examination, blood 
pressure was 152/96, and essential hypertension was 
diagnosed.  In September 1990, it appeared that hypertension 
was poorly controlled and history of blood pressure of 
160/100 was noted.  In April 1991, his blood pressure was 
164/102, and history of hypertension was indicated; on 
follow-up examination later in April 1991, hypertension was 
diagnosed, and use of anti-hypertension medication was 
suggested.  On service separation medical examination in 
February 1993, he reported past history of hypertension; on 
physical examination, his blood pressure was 136/84, and no 
pertinent findings were indicated.  

On VA medical examination in April 1994, the veteran 
indicated that he had fluctuating blood pressure, but denied 
receiving medical treatment therefor (the examiner noted a 
blood pressure reading of 136/84 on examination in February 
1993).  On examination, blood pressure in sitting position 
was 120/65 and 122/70 standing up; recumbent pressure was 
120/60.  Among the diagnoses, the examiner noted "[n]o 
hypertension."  

Medical records from Kaiser Permanente from May to September 
1994 do not reveal findings or diagnoses consistent with 
evidence of hypertension; the veteran's blood pressure during 
treatment ranged from 117/76 to 134/93.  

At a December 1995 RO hearing, the veteran testified that he 
was initially diagnosed with hypertension during service in 
1986 and received intermittent treatment and underwent 
follow-up examinations prior to service separation.  He 
indicated that he experienced recurrent and unexplained 
headaches but was not on any anti-hypertension medication; he 
was reportedly informed by his physician that his blood 
pressure was borderline.  

On VA cardiovascular examination in February 1996, the 
veteran's blood pressure was 140/85, and there were no 
objective findings of coronary artery disease.  He indicated 
that he experienced occasional headaches but denied symptoms 
of nose bleeding.  On examination, there were no objective 
findings of hypertension and he was not on medication; blood 
pressure was 140/85 in sitting, 145/85 in lying, and 135/80 
in standing positions.  

VA medical records from March to September 1997 do not reveal 
symptoms or findings consistent with evidence of hypertension 
but, in July 1997, a questionable history of hypertension 
(with no current medication) was indicated.  

Medical records from St. Tammany Regional Medical Center from 
October 1997 to August 1998 reveal intermittent treatment 
associated with symptoms and illnesses unrelated to the 
veteran's claimed hypertension.  During treatment, his blood 
pressure ranged from 116/63 to 152/83.

At a July 1999 Travel Board hearing, the veteran testified 
that he was initially diagnosed with hypertension during 
dental treatment in service in 1986, was placed on anti-
hypertension medication for a period of time, and underwent 
periodic evaluations and follow-up examinations prior to 
service separation.  

Based on the foregoing, the Board finds that the claim of 
service connection for hypertension is not well grounded.  In 
particular, while the veteran's service medical records 
reveal repeated elevated blood pressure readings and 
diagnoses of hypertension between 1986 and 1991, diagnosis of 
hypertension or findings of elevated blood pressure are not 
shown after April 1991.  Although past history of 
hypertension was reported on service separation medical 
examination in February 1993, a contemporaneous diagnosis of 
hypertension was not indicated on examination, at which time, 
his blood pressure reading was 136/84.  Most importantly, 
post service VA and private medical records do not reveal a 
diagnosis of hypertension (the Board notes that a question of 
history of hypertension was indicated during VA medical 
treatment in July 1997).  Thus, as a current diagnosis of 
hypertension is not supported by objective medical evidence, 
the veteran's claim must be denied as not well grounded.  See 
Rabideau, 2 Vet. App. 14; see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (in the absence of proof of a present 
disability there can be no valid claim).

The Board is mindful of the veteran's contention that he 
currently has hypertension and that it is related to active 
service.  While the sincerity of his contention is not 
challenged and his competence to testify with regard to 
observable symptoms is noted, consistent with Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), he is simply not competent, 
as a lay person, to render a medical diagnosis of 
hypertension or to provide an etiological link between in-
service findings of hypertension and any current 
symptomatology.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494. 

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
hypertension is related to combat service; thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
applicable in this claim.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claim.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for hypertension is denied.


REMAND

The Board finds that the veteran's claims for increased 
ratings for the service-connected thoracic spine and right 
hand disabilities are well grounded as they are capable of 
substantiation.  Murphy, 1 Vet. App. 78.  This finding is 
based on his assertion that such disabilities have increased 
in severity.  Proscelle, 1 Vet. App. 629.  If a claim is well 
grounded, VA has a duty to assist in the development of facts 
pertinent to the claim (38 U.S.C.A. § 5107(b)) which includes 
a thorough VA examination.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Service connection for residuals of tendon repairs of the 
right middle, ring, and little fingers was initially granted 
by RO rating decision in March 1994, and a noncompensable 
rating was assigned.  That decision was based on the 
veteran's service medical records showing that he sustained a 
deep laceration of the right hand, including involvement of 
three extensor tendons, in June 1987, requiring intermittent 
medical treatment prior to service separation.  

Most recently, a VA medical examination relative to the 
service-connected residuals of laceration of the middle, 
ring, and little fingers of the right hand was performed in 
August 1997 (and did not include a review of the claims 
file), at which time the veteran indicated that he 
experienced diminished grip-strength in the right hand, was 
unable to close the right little finger, and experienced 
"problems" with all right hand fingers, especially in cold 
weather.  On examination, post surgical scars were noted over 
the back of the right hand, and right little finger flexion 
was to zero degrees.  Status post right hand trauma with 
surgical repair (times two) was diagnosed.  The veteran was 
referred to rehabilitation medicine for complete evaluation 
of his right hand (clinical evidence of such is not now of 
record).

At a July 1999 Travel Board hearing, the veteran testified 
that he experienced significant functional impairment, 
especially at work which required use of various tools, due 
to his service-connected right hand disability, increasing 
when he had to perform repetitive activity/movement with the 
right hand.  

Based on the foregoing, the Board is of the opinion that a 
thorough VA medical examination should be performed to 
address and document the nature and severity of symptoms 
associated with the service-connected residuals of laceration 
of the right middle, ring, and little fingers, and any 
functional impairment associated therewith, on consideration 
of 38 C.F.R. §§ 4.40, 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

With regard to the claim of an increased rating for the 
service-connected thoracic spine disability, the evidence of 
record indicates that the veteran may experience symptoms and 
functional impairment due to both the service-connected 
thoracic spine disability and nonservice-connected 
disabilities involving the cervical and/or lumbar spine.  
Although a VA orthopedic examination was performed in June 
1997, at which time the veteran indicated that he experienced 
cervical and thoracic spine pain and tenderness, diagnosing 
degenerative joint disease and sprain involving both cervical 
and thoracic spine, the degree of any functional impairment 
associated specifically with the service-connected thoracic 
spine disability was not documented on examination.

Moreover, at the July 1999 hearing, the veteran suggested 
that the severity of symptoms (and associated functional 
impairment) involving his entire spine increased in the 
recent past, noting that he experienced periodic flare-ups of 
symptoms, productive of excruciating and incapacitating pain.  
However, it is not clear to what extent is the recent 
increase in the severity of symptoms involving the spine 
associated with the service-connected thoracic spine 
disability (as opposed to the nonservice-connected cervical 
and/or lumbar spine disabilities).  Thus, another VA 
orthopedic examination should be performed to address the 
nature of symptoms associated with the service-connected 
thoracic spine disability and the degree of any functional 
impairment associated therewith.  

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Thus, a thorough, contemporaneous evaluation of the 
service-connected thoracic spine and right hand disabilities 
is now warranted.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his back and the right hand since 
June 1997.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA and 
private reports of medical treatment 
(not already of record), should be 
obtained by the RO and incorporated into 
the claims folder, particularly any 
rehabilitation medicine records 
referable to the right hand disability, 
as indicated on VA medical examination 
in August 1997.

2.  The veteran should be afforded 
another VA orthopedic and neurological 
examination to determine the nature and 
severity of his service-connected 
thoracic spine and right hand 
disabilities (including right hand 
scars).  The examination reports should 
include a full description of his 
pertinent symptoms and clinical 
findings, and an assessment of the 
functional impairment resulting 
therefrom.  All findings should be 
recorded in detail.  The entire claims 
folder must be made available to the 
examiner for review in conjunction with 
the examinations, and the examination 
reports must reflect a review of the 
claims folder.  The examiner should 
elicit all of the veteran's subjective 
complaints concerning his service-
connected thoracic spine and right hand 
disabilities and provide an opinion as 
to whether there is adequate pathology 
present to support each subjective 
complaint of pain.  The examiner should 
comment on the severity of the 
manifestations on the veteran's ability 
to function in the employment arena.  
The examiner should also comment on 
whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the middle 
back and the right hand and functional 
impairment due to pain.  Symptoms 
associated with the service-connected 
thoracic spine disability should be 
distinguished from any other nonservice-
connected symptomatology.  If it is 
impossible to so distinguish the 
symptoms, the examiner should so state.

3.  The RO should again review the 
record, and specifically document 
consideration of 38 C.F.R. 
§ 3.321(b)(1).  Floyd v. Brown, 9 Vet. 
App. 88 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).  The RO should 
carefully review the examination reports 
to ensure compliance with this remand.  
If any development requested above is 
not accomplished, remedial action should 
be undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals





